 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8
      BRUCE CORKER, et al.,
                                                               NO. C19-0290RSL
 9
                           Plaintiffs,

10
                    v.                                         ORDER

11
      COSTCO WHOLESALE CORPORATION,
      et al.,
12
                           Defendants.
13

14

15          On July 26, 2019, the Court issued a case management order which included various
16
     discovery-related deadlines. Plaintiffs have filed a “Motion for Clarification” (Dkt. # 140),
17
     inquiring whether the scheduling order mooted defendants’ pending motion to stay discovery. It
18
     did not. The motion to stay will be resolved in due course.
19

20
            Dated this 23rd day of August, 2019.
21

22
                                               A
                                               Robert S. Lasnik
                                               United States District Judge
23

24

25

26

27

28   ORDER - 1
